Case 1:20-cv-02558-GBD Document 26 Filed 06/29/20 Page 1 of 1

 

hit essnaabtien san

 

 

 

 

 

  

 

USDC SDNY }
} OCUMENT p
UNITED STATES DISTRICT COURT Ue ECTRONICAT EY Gee |
SOUTHERN DISTRICT OF NEW YORK OC a ALLY TALE
et rr tr rr rr rrr rt rm re em xX , | . Oe fe HD fi
INTERGLOBO CUSTOMS BROKER, INC., = zat |
Plaintiff, :
-against- : ORDER
GENAL STRAP INC. d/b/a VOGUESTRAP, 20 Civ. 2558 (GBD)
Defendant.

GEORGE B. DANIELS, District Judge:

Defendant’s response to the complaint, if any, is due on July 3, 2020. The Clerk of Court
is directed to close the motion for default, (ECF No. 13), accordingly. Additionally, the July 9,

2020 initial conference is adjourned to October 22, 2020 at 9:30 a.m.

Dated: June 29, 2020

New York, New York
SO ORDERED.

Graig B Dow

GEPRGED. DANIELS
TEDSTATES DISTRICT JUDGE
